Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 21, 2015

                                             No. 04-15-00243-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       On May 19, 2015, relators filed an opposed motion to stay discovery pending the court’s
determination of the pending petition for writ of mandamus.

       Relator’s motion is GRANTED. All discovery deadlines in the underlying proceeding are
temporarily STAYED and the parties are precluded from conducting further discovery in the trial
court Cause No. 2010-CI-03779 pending further order of this court.


           It is so ORDERED on May 21, 2015.

                                                          PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael "Ralph" Molina and Rafael "Ralph" Molina v. Ryder Integrated Logistics, Inc.; Ryder
Integrated Logistics of Texas, LLC; and Ernesto Solis, Lucila Solis, Sonia Martin Solis, Elijah Angel Solis, and
Roberto Solis Jr., Legal Heirs of the Estate of Roberto Solis Sr., pending in the 166th Judicial District Court, Bexar
County, Texas, the Honorable John D. Gabriel Jr. presiding.